In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 12-282V
                                      Filed: March 22, 2017

 * * * * * * * * * * * * *                     *   *
 DAWN MCGRAW,                                      *       UNPUBLISHED
                                                   *
                 Petitioner,                       *
 v.                                                *       Decision on Joint Stipulation;
                                                   *       Guillain Barré Syndrome (“GBS”);
 SECRETARY OF HEALTH                               *       Hepatitis A (“Hep A”) Vaccine and
 AND HUMAN SERVICES,                               *       Hepatitis B (“Hep B”) Vaccine.
                                                   *
          Respondent.                              *
 * * * * * * * * * * * * *                     *   *

Franklin Caldwell, Jr., Esq., Maglio, Christopher & Toale, Sarasota, FL, for petitioner.
Lisa Watts, Esq., U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION1

Roth, Special Master:

        On May 3, 2012, Petitioner (“Ms. McGraw,” or “petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program.2 Petitioner alleges that
she developed Guillain Barré Syndrome (“GBS”) as a result of receiving a Hepatitis A and/or
Hepatitis B vaccination on October 12, 2010. See Stipulation, filed Mar. 22, 2017, at ¶¶ 1-4.
Respondent denies that the Hepatitis A and/or Hepatitis B vaccines caused petitioner’s injury.
Stipulation at ¶ 6.




        1
          Because this unpublished decision contains a reasoned explanation for the action in this case, I
intend to post this decision on the United States Court of Federal Claims’ website, in accordance with the
E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that
provision, I will delete such material from public access.
        2
         National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).



                                                       1
         Nevertheless, the parties have agreed to settle the case. On March 22, 2017, the parties
filed a joint stipulation agreeing to settle this case and describing the settlement terms.
Respondent agrees to issue the following payment:

        A lump sum of $365,840.40 in the form of a check payable to petitioner, Dawn
        McGraw. This amount represents compensation for all damages that would be
        available under § 300aa-15(a).

       I adopt the parties’ stipulation attached hereto, and award compensation in the amount
and on the terms set forth therein. The clerk of the court is directed to enter judgment in
accordance with this decision.3

        IT IS SO ORDERED.

                                                        s/ Mindy Michaels Roth
                                                        Mindy Michaels Roth
                                                        Special Master




        3
         Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.

                                                   2